Citation Nr: 9914884	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's father



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1974, and he died in September 1996.  The appellant 
is the veteran's widow.  

This appeal arises from a January 1997 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  In June 1998, the appellant appeared and testified at 
a Travel Board hearing which was conducted by C. W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  In 
September 1998, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran died in September 1996, at age 43; the 
immediate and sole cause of death was metastatic carcinoma of 
the lung.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for loss or partial loss of the tongue, 
evaluated as 30 percent disabling; facial scars, evaluated as 
30 percent disabling; nose deflection, evaluated as 10 
percent disabling; loss of the sense of taste, evaluated as 
10 percent disabling; limited motion of the wrist, evaluated 
as 10 percent disabling; and a knee condition, evaluated as 
noncompensable.  

3.  The appellant's claim that exposure to toxic chemicals to 
include Agent Orange in service caused the veteran's death 
was not accompanied by any medical evidence supporting that 
allegation.

4.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service records do not show any complaints, clinical 
findings, or diagnosis of a respiratory disease.  The 
veteran's DD Form 214, Report of Separation from Active Duty, 
shows that his military occupational specialty was a fuel 
specialist and that he did not have any foreign and/or sea 
service, to include Indochina or Korea service.  Other 
service department records reflect that the veteran performed 
mobile refueling operations; that he was stationed in Aviano, 
Italy beginning in October 1973 until his discharge from 
service; that in March 1974 he was transferred to an Air 
Force hospital in Germany for an outpatient consultation 
regarding an injury received in an earlier motorcycle 
accident; and that he was recommended for discharge by a 
medical board due to traumatic neurosis and avulsion of the 
anterior tongue sustained in a motorcycle accident in March 
1973.

In June 1996, a claim was received from the veteran, who 
maintained that he had cancer which was due to exposure to 
Agent Orange.  The veteran stated that he was exposed to 
Agent Orange while he served in a C-130 over Vietnam.  

In June 1996, private medical records from Rocky Mount 
Medical Park, Daniel Crocker, M.D., and Nash Health Care 
Systems, dated from March to May 1996, were received.  The 
records indicate that the veteran underwent chemotherapy for 
lung cancer, which was discovered in 1994, and that he had a 
metastatic lesion in his brain removed.  

By rating decision in July 1996, the RO denied the veteran's 
claim for service connection for lung cancer as a result of 
exposure to herbicides.  The RO stated that the veteran did 
not have lung cancer until 1994 and that the record did not 
reflect that he had service in Vietnam for a grant of 
presumptive service connection based on exposure to 
herbicides in Vietnam.  

In September 1996, a statement was received from the veteran, 
indicating that he went on "TDY" to Bangkok, Thailand for a 
month while he was stationed at Charleston Air Force Base.  
He stated that while on "TDY" he was sent on several 
missions over North Vietnam in 1972, hauling and dropping 
"bladders" which contained Agent Orange materials.  He also 
indicated that he served 18 months in Italy.  

The veteran's death certificate, dated in September 1996, 
lists the immediate and sole cause of death as metastatic 
carcinoma of the lung, of 2 years' duration.  The death 
certificate indicates that an autopsy was not performed.  At 
the time of his death in September 1996, service connection 
was in effect for loss or partial loss of the tongue, 
evaluated as 30 percent disabling; facial scars, evaluated as 
30 percent disabling; nose deflection, evaluated as 10 
percent disabling; loss of the sense of taste, evaluated as 
10 percent disabling; limited motion of the wrist, evaluated 
as 10 percent disabling; and a knee condition, evaluated as 
noncompensable.  

In October 1996, the appellant submitted her claim for 
dependency and indemnity compensation.  

By rating decision in January 1997, the RO denied service 
connection for the cause of the veteran's death.  The RO 
stated that the evidence did not show that the veteran's 
death was related to military service and that lung cancer 
did not develop in service.  The RO stated that there was no 
evidence to support the allegation of Agent Orange exposure.  

In a statement received in April 1997, the appellant claimed 
that the veteran's lung cancer developed from his exposure to 
Agent Orange in service.  She stated that the veteran also 
was responsible for fueling aircraft and that the chemicals 
he came into contact with caused his cancer.  

In April 1997, VA records dated from December 1993 to July 
1995 were received, indicating treatment for metastatic 
adenocarcinoma of the lung beginning in June 1994.  A 
hospital record dated in June 1994 indicates that the veteran 
had a smoking history of 40 pack years.  

In a letter received in June 1997, the appellant claimed that 
there were a number of carcinogens to which the veteran was 
exposed in service, to include Agent Orange and aircraft 
fuel, and that any one of them could have caused his lung 
cancer.  Enclosed with the statement was a letter by the 
veteran to his congressman and a May 1996 clinical note, both 
explaining the circumstances surrounding the discovery and 
treatment of lung cancer, and excerpts from medical texts 
describing various causes of lung cancer including airborne 
carcinogens, chemicals inhaled in the workplace, and 
depression.  

At a June 1998 hearing before the undersigned Member of the 
Board at the RO, the appellant testified that she was present 
when the veteran told a VA representative about going to 
Bangkok for a month when he was stationed in Charleston, 
South Carolina and that during that time he dropped bladders 
in Vietnam.  She stated that the veteran actually told her 
that while in Italy he went on secret night missions to 
Vietnam to put out fuel bladders for helicopters to refuel 
with.  She testified that she married the veteran in April 
1995 but had been in contact with him during service.  

The veteran's father testified that while the veteran was in 
service he flew home from Aviano, Italy to attend a funeral; 
that while the veteran was stationed in Italy, he discussed 
over the telephone that he had been on secret, classified 
missions to Laos and Vietnam; and that he discussed generally 
with the veteran the nature of his duties as a fuel 
specialist.

In August 1998, two letters were received from the appellant, 
in which she contended that the veteran's DD Form 214 
contained an error by indicating that the veteran had no 
overseas duty.  She enclosed service records showing that the 
veteran was sent to Germany for treatment while he was 
stationed in Italy.  The appellant reiterated that the 
veteran told her and others that he went into Vietnam during 
his period of service.  The appellant also submitted two 
medical opinions.

In a medical statement dated in June 1998, Mary Raab, M.D., 
of the Leo W. Jenkins Cancer Center of the Eastern Carolina 
University School of Medicine, indicated that she was the 
veteran's oncologist and followed him from May 1996 until his 
death in September 1996 from metastatic lung cancer.  She 
indicated that the appellant informed her that the veteran's 
primary responsibility in service was refueling aircraft and 
that he was constantly exposed to aircraft fuel through skin 
contact and inhalation of fumes.  Dr. Raab stated that 
although she could not say for certain what caused the 
veteran's cancer she opined that exposure to aircraft fuel 
"might be considered a contributing factor."  Dr. Raab 
added that there were also other factors such as the 
veteran's smoking history which could be considered 
causative.  

In a medical statement dated in August 1998, Jama Greene, 
M.D. of the Boice-Willis Clinic, indicated that the veteran 
died of metastatic non-small-cell adenocarcinoma of the lung 
in September 1996.  Dr. Greene opined that exposure to toxic 
fumes was "certainly one of many risk factors for the 
development of this type of cancer."  

In October 1998, a statement from the appellant and private 
medical records from Nash General Hospital were received.  
The appellant maintained that the veteran's death due to lung 
cancer was associated with exposure to chemicals including 
Agent Orange during service.  She also maintained that the 
veteran had foreign service and transported Agent Orange to 
Vietnam with his supply squadron.  

Medical records from Nash General Hospital, dated from June 
1995 to September 1996, indicate diagnosis and treatment of 
non-small cell lung carcinoma with cerebral metastases.  
Records in September 1995 and December 1995 show that the 
veteran had a history of smoking 2 1/2 packs of cigarettes per 
day.  

In October 1998, medical records dated from May to August 
1996 from the East Carolina University School of Medicine 
were received.  The records indicate treatment for the 
veteran's metastatic lung cancer.  A May 1996 clinical note 
indicates that the veteran was currently smoking and that he 
has smoked 2 1/2 packs of cigarettes per day for 27 years.  

In December 1998, the National Personnel Records Center 
(NPRC) in St. Louis, Missouri responded to a request by the 
RO to furnish personnel records, to include the veteran's 
duties and whether it was likely that he was in Vietnam at 
any time during the course of his military service.  The NPRC 
indicated that there was no participation in Vietnam.  

In a statement received in January 1999, the appellant 
indicated that many of the veteran's military records were 
missing.  She stated that there was proof that the veteran 
was in fact stationed in Italy, despite his DD Form 214 
showing no overseas service.  The appellant indicated that 
the veteran told her and his father that he had dropped 
bladders in Vietnam and that he also fueled aircraft.  The 
appellant stated that fuel fumes have been proven to be a 
cause of lung cancer and that two of the veteran's doctors 
indicated that the veteran had the type of lung cancer caused 
by such toxins.  

II.  Analysis
Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. § 1110.  
For veterans who served on active duty in Vietnam during the 
Vietnam era, service connection may be presumed for certain 
diseases due to an exposure to herbicide agents including 
Agent Orange, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 
3.307(a)(6) (1998).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and respiratory cancers (e.g., cancer of 
the lung).  38 C.F.R. § 3.309(e).  Regarding respiratory 
cancers, they must have become manifest to a degree of 10 
percent or more within 30 years, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  
Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the appellant has presented a well grounded claim; 
that is, a claim which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim as any such additional development would be futile.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As explained 
below, the Board finds that the appellant's claim is not well 
grounded.  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the appellant has submitted medical evidence in 
the form of a death certificate indicating that the sole 
cause of the veteran's death was metastatic cancer of the 
lung.  The appellant essentially claims that exposure to 
toxic chemicals, including Agent Orange, in service caused 
the veteran's lung cancer which led to his death.  The 
appellant maintains that the veteran's duties in service as a 
fuel specialist exposed him to toxic chemicals which later 
caused the development of lung cancer.  The appellant also 
maintains that the veteran was exposed to Agent Orange while 
dropping bladders on secret missions over Vietnam.  

First, the Board notes that the veteran's service records are 
silent for complaints, treatment, findings, or diagnosis of a 
respiratory disease.  While the record indicates that the 
veteran's claims folder has been rebuilt--evidently because 
it had previously been lost or misplaced--there is a 
relatively extensive service personnel record that shows that 
the veteran was medically discharged for reasons not related 
to the development of lung cancer.  In fact, the veteran's 
lung cancer was not diagnosed until 1994, nearly 20 years 
following service.  Moreover, there is no indication 
whatsoever in the service records showing that the veteran 
served in Vietnam, as contemplated by 38 C.F.R. § 3.309(a) 
for presumptive service connection.  The veteran's service 
records, with the exception of DD Form 214, indicate that he 
had overseas service with his squadron being stationed in 
Aviano, Italy beginning in October 1973.  However, the 
appellant has not submitted any service department records to 
support the veteran's statements and the testimony of her and 
the veteran's father that the veteran flew classified 
missions in Vietnam dropping bladders of Agent Orange.  
Accordingly, the appellant's claim may not be granted on the 
basis of presumptive service connection due to Agent Orange 
exposure in Vietnam.

Next, the Board turns to the appellant's contentions 
pertaining to a relationship between exposure to toxic 
chemicals or fuels in service and the veteran's cause of 
death.  While the evidence of record contains excerpts from 
medical texts to the effect that airborne carcinogens and 
chemicals inhaled in the workplace may contribute to the 
development of lung cancer, this type of evidence does not 
show that in the veteran's specific instance his duties as a 
fuel specialist in service caused his lung cancer.  That is, 
this evidence is not probative of a medical nexus between the 
veteran's inservice fueling operations and his subsequent 
development of cancer because it represents speculative 
generic statements unrelated to the appellant's claim.  In 
such instances, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a lay opinion, coupled with reliance on medical 
treatises, was insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection.  
See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

Moreover, lay evidence in the form of the veteran's 
statements and the appellant's testimony is inadequate to 
establish a medical nexus between the cause of the veteran's 
death and his service.  In Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), the Court concluded that the claimant had 
failed to meet the initial burden under 38 U.S.C.A. § 5107(a) 
by relying on lay opinions as to a putative medical nexus.  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay persons were not qualified to provide a 
"probative diagnosis" as to the cause of the veteran's 
death).  

The evidence of record includes two medical opinions that 
address the question of a relationship between toxic 
chemicals and an immediate cause of death.  Dr. Raab, in June 
1998, opined that the veteran's exposure to aircraft fuel 
"might" be seen as a "contributing" factor in causing the 
veteran's cancer, but she also stated that the veteran's 
smoking history, too, could be considered causative.  Dr. 
Raab stated that she could not provide a definitive opinion 
on the cause of the veteran's cancer.  Dr. Greene, in August 
1998, opined that exposure to toxic fumes was one of many 
risk factors for the development of the type of cancer with 
which the veteran was diagnosed.  Dr. Greene, however, did 
not provide an opinion indicating, in the veteran's 
particular case, whether exposure to toxic fumes was the 
cause of his lung cancer.  The Board finds that both of these 
medical opinions are inadequate to establish a connection 
between the veteran's service and the cause of his death by 
lung cancer.  In Obert v. Brown, 5 Vet. App. 30 (1993), the 
Court held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Additionally, 
the Board recognizes the guidance of Winsett v. West, 11 Vet. 
App. 455 (1998), which involved the denial of Dependency and 
Indemnity Compensation (DIC) benefits upon a finding that the 
death of the veteran was not service connected.  In that 
case, the Court indicated that "may or may not" terminology 
did not generally provide a sufficient basis for an award of 
service connection.  See also, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In reviewing the entire record of evidence, what is lacking 
in establishing a well grounded claim is medical evidence of 
a relationship between the veteran's service and his 
subsequent development of lung cancer which caused his death.  
There is no medical evidence or opinion specifically linking 
the veteran's exposure to toxic chemicals in service to his 
cause of death many years later.  Consequently, the appellant 
has not met the initial burden under 38 U.S.C.A. § 5107(a) as 
the lay evidence submitted does not cross the threshold of 
mere allegation.  Thus, the instant claim is not well 
grounded as it lacks plausibility.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

